------------------------------------                                                          ------        -




                                        DONNA KING
                                           District Judge
                                         26th
                                    Williamson County, Texas




      June 4, 2015

      Honorable Jeffrey D. Kyle, Clerk
      Court of Appeals, Third District of Texas
      PO Box 12547
      Austin, Texas 78711
      Via Email to clerk@3rdcoa.courts.state.tx.us

      RE: Court of Appeals Number: 03-15-00244-CR
          Trial Court Case Number: 03-1063-K26

      Style: Gregory Michael Klapesky V. The State of Texas

      Dear Mr. Kyle:

              I am recently aware that Mr. Klapesky filed a request for DNA testing. I also
      understand that a notice of appeal was filed the same day and without the Court having
      ruled on the DNA testing request. Pursuant to Chapter 64 ofthe Texas Code of Criminal
      Procedure, the District Attorney's Office has been notified of Mr. Klapesky's request and
      will respond not later than August 3, 2015, at which time the Court will take further
      action as required.

            Please advise if there are any other matters that require action by this Court.
      Thank you.




        Office (512) 943-1226
         Fax (512) 943-1188
                                            w
                                         WILLIAMSON
                                            COUNTY
                                                 1848
                                                                         405 S. Martin Luther King, Box 2
                                                                            Georgetown, Texas 78626